         Case 6:06-cr-60011-AA           Document 282      Filed 01/13/20     Page 1 of 1




Paul Hood, OSB 132271
PO Box 66876
Portland, OR 97290
Telephone: 541-513-7545
paul@paulhoodlaw.com

Attorney for Defendant Joseph Dibee


                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION

  UNITED STATES OF AMERICA,                        )   NO. 6:06-cr-60011-AA-1
                                                   )
                              Plaintiff,           )
                                                   )   MOTION TO CONTINUE TRIAL
          v.                                           AND REQUEST FOR FINDING OF
                                                   )
                                                       EXCLUDABLE DELAY
  JOSEPH DIBEE,                                    )
                                                   )
                              Defendant.           )
                                                   )


       Joseph Dibee, through undersigned defense counsel, Paul Hood, respectfully moves the

Court for an Order continuing the current trial date of January 14, 2020 to a date certain that is

suitable to the Court and parties. The Government does not oppose this continuance request.

Mr. Dibee is in custody but fully supports this motion. Mr. Dibee also requests a finding of

excludable delay pursuant to 18 U.S.C. §3161(h)(7) for the period of this continuance. This

motion is supported by a separately filed declaration of counsel.

DATED this 13th day of January 2020.          Respectfully submitted,

                                              /s/ Paul Hood
                                              PAUL HOOD, OSB No. 132271
                                              Attorney for Joseph Dibee


Case 6:06-cr-60011-AA-1
Motion to Continue Trial (Fifth) pg. 1
